Citation Nr: 0638839	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  00-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1962 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

The Board previously issued a decision on this matter in May 
2001, in which it found no new and material evidence to 
reopen the claim for a back disability.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion by the parties, 
in a November 2001 Order, the Court vacated the Board 
decision and remanded the matter to the Board for 
consideration of matters raised in the joint motion.  The 
case was before the Board again in September 2002 at which 
time the Board reopened the claim for review on the merits, 
and deferred further adjudication of the claim pending its 
own development of the claim pursuant to its authority then 
existing under 38 C.F.R. § 19.9.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated portions of 38 C.F.R. 
§ 19.9(a)(2) that authorized the Board to review evidence not 
reviewed by the RO absent a waiver of RO review by the 
claimant.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Pursuant 
to this decision, the Board remanded the claim to the RO in 
July 2003 for RO review of the evidence received at the 
Board.  

After the veteran's claim was returned to the Board, he 
submitted a request for a hearing before the Board to be 
conducted at the RO.  Consequently, the veteran's appeal was 
remanded in December 2005 to schedule a hearing.  

The veteran offered testimony before the Veterans Law Judge 
signed below in May 2006.

Additional evidence was received from the veteran at the 
Board in August 2006.  The veteran has waived RO review of 
this evidence, and the Board will proceed with consideration 
of his appeal.  


FINDINGS OF FACT

1.  The veteran sustained a back injury during active 
service, which required ten days of hospitalization.

2.  The veteran has a current back disability, diagnosed as 
status post multiple lumbar surgeries and lumbar 
radiculopathy at L5 to S1; that is related to the injury in 
active service.  


CONCLUSION OF LAW

A back disability was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

The veteran contends that he has developed a chronic back 
disability as a result of an injury he received in service.  
He acknowledges that he sustained a second injury many years 
after discharge, but argues that this merely aggravated the 
disability he had previously developed due to service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran sustained a 
back injury on January 15, 1964.  The records state that he 
had "renewed an old problem."  

Additional January 1964 records note that the veteran had 
been loading ballast and ammunition when he was injured.  The 
diagnosis was sprain of the lumbosacral joint.  February 1964 
records state that the veteran noticed a pain in his back 
later on the day of his injury.  The examiner stated that the 
approximate cause was the fact that the veteran had been 
lifting heavy objects for approximately four hours.  

Additional service medical records dated January 30, 1964 
show that the veteran was treated for back pain after playing 
baseball.  Discomfort in the right calf was also noted.  The 
examiner insinuated that the veteran had overexerted himself.  
February 1964 records show that the veteran continued to have 
back pain.  He was treated with exercise nightly, as well as 
bed boards.  

The veteran underwent a medical examination at separation 
from active service.  His spine was found to be normal.  
However, the examination report noted that the veteran had 
sustained a sprain of the lumbosacral joint in January 1964.  
He had been hospitalized for 10 days, but responded to 
treatment and had a full recovery.  There were no 
complications and no sequelae.  

The initial post service medical records date from June 1983.  
These records show that the veteran had sustained a back 
injury at work at a mine in June 1981.  His diagnosis was low 
back syndrome with narrowed disc at L5 and S1.  December 1983 
records note the history of the June 1981 injury, and show 
that the veteran had undergone surgery for a ruptured L5 to 
S1 disc in June 1983.  Private records dated through 1985 
show that the veteran continued to be seen for this 
disability.  None of these records note the history of the 
injury during active service.  

The veteran was afforded a VA examination of the back in May 
1985.  The history of the back injury in service was noted, 
and the veteran stated that he had been treated with traction 
at that time.  He had undergone three back surgeries from 
1983 to 1984, which had been "done on worker's 
compensation."  Following the examination, the diagnoses 
included residual scar of the lumbar back due to multiple 
back surgeries with limitation of back motion moderate with 
paresthesia to the left heel and lateral left four toes.  The 
examiner added that that this disability was considered to be 
nonservice connected due to the fact that the veteran had 
been seen and cared for by worker's compensation.  

Additional post service medical records include private 
treatment records dated from 1986 to 1995.  These all show 
treatment for the veteran's back disability.  The history of 
the 1981 work injury is repeated on many occasions, but these 
records do not note the injury sustained during active 
service.  

A private examination dated May 2002 notes that the veteran 
had been seen for chronic problems of the lumbar column.  The 
veteran reported having injured his back during military 
service when he slipped while loading barrels of munitions.  
Although the veteran had initially been able to continue his 
activities, he was eventually hospitalized for ten days.  The 
veteran said that the pain had radiated from his waist to his 
left leg when he left service, but that his disturbances were 
from light to moderate.  He reported light to moderate 
relapses from 1966 to 1979.  The veteran's pain had increased 
severely while he was working at the mine in the early 1980s, 
and he had undergone his first surgery in 1983.  Currently, 
the veteran had severe limitation of his activities and 
paresthesia of the left leg, continuous pain, and loss of 
strength.  The examiner opined that it was clearly the 
injuries the veteran sustained in 1965 and 1966 which led to 
the initial development of his current pain.  

At the May 2006 hearing, the veteran testified that his 
initial injury occurred during service when he slipped on ice 
in a truck bed while he was loading ammunition.  He felt 
something pop in his back, and he sought treatment later the 
same day.  He sustained an additional injury a couple of 
weeks later, and exacerbated it by playing softball the same 
day.  The veteran stated that he was treated with 10 days of 
hospitalization.  He said that he continued to have problems 
at discharge, but that he did not report them so as not to 
affect the post service construction work he wished to 
obtain.  His symptoms continued after discharge, but were not 
of such severity that he sought treatment.  However, he had 
sustained an additional post service injury to his back at 
work in 1981.  He believed that these injuries had resulted 
in two separate back disabilities, or that the second injury 
had aggravated the first injury.  The veteran's wife 
testified that she had become aware of the veteran's back 
problems not long after meeting him in the early 1970s, which 
was many years prior to his second injury. 

The veteran was afforded a private examination in June 2006.  
The examiner noted the low back injury during service.  He 
added that the veteran had experienced radiculopathy at that 
time, and had been treated with traction during the 10 days 
of hospitalization.  The second injury after service in 1981 
was also noted.  The veteran had developed severe low back 
pain radiating to the right leg at that time, and a myelogram 
had demonstrated a herniated lumbar disc, which was 
surgically removed in 1983.  Unfortunately, the dorsal sac 
was injured during surgery, and four additional surgeries had 
been required.  The veteran continued to experience severe 
low back pain with radiation of pain to the left leg.  At the 
conclusion of the examination, the diagnoses included status 
post multiple lumbar surgeries, and lumbar radiculopathy at 
L5 to S1.   

The June 2006 examiner stated that the 1964 injury according 
to medical history was consistent with a lumbar radiculopathy 
most likely produced by a herniated disc.  The 1981 injury 
had most likely aggravated the 1964 injury since the history 
of radiculopathy was consistent with aggravation.  The 
examiner opined that there was a direct relationship between 
the injury of 1964 and the surgery of 1981 because the 
medical conditions were similar in that they both involved 
radiculopathy, the medical conditions were both to the same 
area, and the veteran had experienced low back discomfort 
between discharge from service and the 1981 injury.  

Analysis

The Board finds that entitlement to service connection for a 
back disability is warranted.  The service medical records 
show that the veteran sustained an injury to his back during 
active service which required ten days of hospitalization.  
He has testified that he continued to experience back 
symptoms following discharge from service, and his wife has 
testified that she was aware of these symptoms.  The post 
service medical records show that the veteran sustained a 
second back injury in 1981.  He began to experience increased 
symptoms following this injury, which eventually led to five 
surgeries.  

Current medical records confirm that the veteran continues to 
have a back disability.  Opinions dated May 2002 and June 
2006 state that the veteran's current disability is related 
to the injury sustained in service.  The June 2006 examiner 
based this opinion on the similarity in the symptoms and 
location of the two injuries, as well as the veteran's 
continued complaints of back pain between the first and 
second injury.  Although the veteran's medical records were 
apparently unavailable to the June 2006 examiner, the history 
provided in the examination report corresponds closely with 
the history in the service medical records, the post service 
records, and the veteran's testimony.  

In contrast, the only opinion that does not relate the 
veteran's current disability to active service is the opinion 
of the May 1985 examiner.  However, the only basis provided 
for this opinion is the fact that the veteran had been 
treated under worker's compensation.  No opinion was provided 
as to the actual etiology of the back disability, apart from 
who had paid the veteran's medical bills.  In any event, the 
more recent opinions place the evidence in at least 
equipoise.  Resolving reasonable doubt in the veteran's 
favor, the evidence shows a back injury in service, a 
continued back disability and a relationship between the 
current disability and service.  Accordingly, entitlement to 
service connection is established.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for a back disability is 
granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


